--------------------------------------------------------------------------------

Exhibit 10.2

Execution Copy

LOCK-UP AGREEMENT

November 2, 2010

Infinity I-China Fund (Cayman) L.P.
Lead Investor and As Representative of the Several Investors
Unit 3501 Lippo Centre, Tower 1
89 Queensway Road, Admiralty
Hong Kong, China


  Re: Offering of Common Stocks to Investors

Ladies and Gentlemen:

The undersigned, a holder of common stock, par value $0.001 per share (“Common
Stock”), or rights to acquire Common Stock, of THT Heat Transfer Technology,
Inc. (the “Company”) understands that you, as representative of the several
Investors, propose to enter into a Securities Purchase Agreement (the “Purchase
Agreement”) with the Company and certain other parties named therein, pursuant
to which the Company will issue and sell in a private offering of Common Stock
of the Company (the "Offering") to Investors. Capitalized terms used and not
otherwise defined herein that are defined in the Purchase Agreement shall have
the meanings given such terms in the Purchase Agreement.

In connection with the Offering, the Company has agreed to provide the Investors
certain registration rights, and in furtherance thereof has agreed to file a
registration statement to enable the Investors to resell certain of the
securities subject of the Offering.

It is a condition to the Investors' respective obligations to close under the
Purchase Agreement and provide the financing contemplating by the Offering that
the Undersigned execute and deliver to the Investors this Lock-Up Agreement
(“Agreement”).

In consideration of the Investors' agreement to enter into the Purchase
Agreement and to proceed with the Offering of the Common Stocks, and for other
good and valuable consideration receipt of which is hereby acknowledged, the
undersigned hereby agree for the benefit of the Company, you and the other
Investors to execute and deliver this Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned, intending to be
legally bound, agree as follows:

1. Effectiveness of Agreement. This Agreement shall become null and void if the
Purchase Agreement is terminated prior to its Closing as to all Investors.

1

--------------------------------------------------------------------------------

2. Representations and Warranties. Each of the undersigned, by their respective
execution and delivery of this Agreement, hereby represents and warrants to the
Investors that (a) each of the undersigned has the full right, capacity and
authority to execute, deliver and perform its obligations under this Agreement,
(b) this Agreement has been duly executed and delivered by the undersigned and
is the binding and enforceable obligation of the undersigned and its successors,
assigns, heirs or personal representatives, enforceable against the same in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of the undersigned’s obligations under this Agreement will not
conflict with or breach the terms of any other agreement, contract, commitment
or understanding to which the undersigned is a party or to which the assets or
securities of the undersigned are bound.

3. No Reliance. Each of the undersigned has independently evaluated the merits
of its decision to enter into and deliver this Agreement, and hereby confirms
that it has not relied on the advice of the Investors, the Company or any other
person.

4. Beneficial Ownership. The undersigned hereby represents and warrants that the
Undersigned does not beneficially own (as determined in accordance with Section
13(d) of the Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) any shares of Common Stock, or any economic interest
therein or derivative therefrom, other than those shares of Common Stock
specified on the signature page to this Agreement. For purposes of this
Agreement the shares of Common Stock beneficially owned by the undersigned
(whether now owned as specified on the signature page to this Agreement or
hereafter acquired) are collectively referred to as the “Holder’s Shares.”

5. Lockup. From and after the date of this Agreement and until the second
anniversary of the effective date of a registration statement resulting in all
Shares being registered for resale by the Investors (plus one additional day for
each Trading Day following the Effective Date of any Registration Statement
during which either (1) the Registration Statement is not effective or (2) the
prospectus forming a portion of the Registration Statement is not available for
the resale of all Registrable Securities (as defined in the Registration Rights
Agreement) required to be covered thereby) (the "Lockup Period"), the
undersigned irrevocably agrees that, without the prior written consent of the
Lead Investor, except as set forth below, it will not (A) offer, pledge, loan,
encumber, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, voluntarily make any public announcement of a disposition offering or
transfer, or otherwise transfer or dispose of, directly or indirectly, any of
Holder’s Shares (including any securities convertible into, or exercisable or
exchangeable for, or representing the rights to receive, Holder’s Shares) or
engage in any Short Sales with respect to any security of the Company; or (B)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Common Stock,
whether any such transaction described in clause (A) or (B) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. The undersigned further agrees that it will not publicly disclose the
intention to make any such offer, sale, pledge, redemption or disposition or to
enter into any transaction described in the preceding sentence during the
Lock-Up Period without, in each case, the prior written consent of the Lead
Investor. In addition, the undersigned agrees that, without prior written
consent of the Lead Investor, it will not, during the Lock-Up Period, make any
demand for or exercise any right with respect to, the registration under the
1933 Act, of any Holder’s Shares or any security convertible into or exercisable
or exchangeable for Holder’s Shares. In furtherance thereof, the Company will
(x) place a stop order with the Transfer Agent on all Holder’s Shares, including
those which are covered by a registration statement, (y) notify its Transfer
Agent in writing of the stop order and the restrictions on such Holder’s Shares
under this Agreement and direct the Transfer Agent not to process any attempts
by the undersigned to resell or transfer any Holder’s Shares except in
compliance with this Agreement. Notwithstanding the foregoing, the undersigned
may transfer any of Holder's Shares by (a) bona fide gift or (b) will or
intestate succession to his or her immediate family or to a trust the sole
beneficiaries of which are one or more of the undersigned and his or her
immediate family (the term "immediate family" meaning for these purposes the
spouse, domestic partner, lineal descendant, father, mother or sibling of the
undersigned), provided that (i) each resulting transferee of such Holder's
Shares executes and delivers to the Lead Investor an agreement satisfactory to
the certifying that such transferee is bound by the terms of this Agreement and
has been in compliance with the terms hereof since the date first above written
as if it had been an original party hereto and (ii) the undersigned notifies the
Investors at least two (2) business days prior to the proposed transfer or
disposition.. Further, undersigned shall be permitted to pledge, encumber, or
create a security interest in any or all of its Holder's Shares to secure the
payment or performance of indebtedness and other obligations of the Company
and/or its Subsidiaries to bona fide commercial lending institutions in the
People's Republic of China. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

2

--------------------------------------------------------------------------------

6. No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the undersigned agrees that no fee, payment or additional
consideration in any form has been or will be paid to the undersigned in
connection with this Agreement.

7. Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.

8. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

9. Successors and Assigns. This Agreement and the terms, covenants, provisions
and conditions hereof shall be binding upon, and shall inure to the benefit of,
the heirs, successors and assigns of the undersigned.

10. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the
undersigned and, in any event, the remaining provisions of this Agreement shall
remain in full force and effect and shall be binding upon the undersigned.

3

--------------------------------------------------------------------------------

11. Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement if and only if such modification or amendment is
consented to in writing by the Lead Investor.

12. Further Assurances. The undersigned shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any Investor or the Transfer Agent or the Company may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

13. Remedies. The Company and the Investors shall have the right to specifically
enforce all of the obligations of the undersigned under this Agreement (without
posting a bond or other security), in addition to recovering damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law. Furthermore, the undersigned recognizes that if it fails
to perform, observe, or discharge any of its obligations under this Agreement,
any remedy at law may prove to be inadequate relief to the Company or the
Investors. Therefore, the undersigned agrees that each of the Company and the
Investors shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

14. Investors’ Reliance. The undersigned, whether or not participating in the
Offering, understands that the Investors are entering into the Purchase
Agreement and proceeding with the Offering in reliance upon this Agreement.

15. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
settled definitively and exclusively by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association by a single
arbitrator appointed in accordance with said Rules. The arbitration shall take
place in New York, New York, United States of America. The language to be used
in the arbitral proceedings shall be English. The arbitrator shall apply the law
of the State of New York, United States of America, without regard for its
principles of conflict of laws. Decisions by the Investors participating in the
arbitration shall be by majority vote based on the percentage of the Company
owned by the individual Investors participating in the arbitration. Judgment
upon the award may be entered in any court having jurisdiction thereof. If
either party shall commence a Proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

[Remainder of Page Intentionally Left Blank]

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement as of the day and
year first above written.




___________________________________
Name:


Number of shares of Common Stock beneficially owned:

______________________________________

___________________________________
Name:


Number of shares of Common Stock beneficially owned:

______________________________________

___________________________________
Name:


Number of shares of Common Stock beneficially owned:

______________________________________

___________________________________
Name:


Number of shares of Common Stock beneficially owned:

______________________________________

 

[Signature page to Lockup Agreement]

5

--------------------------------------------------------------------------------